Case 7:20-cv-30021-TTC-RSB Document 47 Filed 01/13/21 Page 1 of 2 Pageid#: 1364




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

                                                 )
 GEORGE WESLEY HUGUELY, V,                       )
                                                 )
                Petitioner,                      )   Civil Action No. 7:20cv30021
                                                 )
                        v.                       )   ORDER
                                                 )
 HAROLD W. CLARKE,                               )   By: Hon. Thomas T. Cullen
                                                 )       United States District Judge
                Respondent.                      )


        An evidentiary hearing in this case is scheduled for February 18, 2021, at 9:30 at the

 United States District Court in Charlottesville. The parties have informed the court of their

 intention to call witnesses and the court anticipates that members of the public, including

 Petitioner’s friends and family, may wish to attend.

         In view of the ongoing outbreak of COVID-19 in the Western District of Virginia,

 Charlottesville, and nationally, and as a measure to mitigate the risk of spread of the virus, and

 further considering the circumstances identified in the parties’ status report—especially

 including the number of witnesses sought to be called at the hearing and the number of

 persons anticipated to attend on Petitioner’s behalf—the Court finds it necessary and

 appropriate to limit occupancy in the courtroom to no more than twelve (12) members of the

 public, including Petitioner’s family or friends. Four (4) seats in the courtroom will be reserved

 for Petitioner’s friends and family and twelve (12) will be allocated to the general public on a

 first-come, first-serve basis.

        The court recognizes the importance of public access to the courts and the entire
Case 7:20-cv-30021-TTC-RSB Document 47 Filed 01/13/21 Page 2 of 2 Pageid#: 1365




 proceedings will be broadcast to the public over the Zoom.gov platform. The court finds that

 this compromise—restricting the number of those physically present in the courtroom while

 making live video of the proceedings publicly available—will properly serve and balance the

 relevant, but competing, interests of public access and public health.

        It is so ORDERED.

        The Clerk of Court is directed to send this Order to all counsel of record.

        ENTERED this 13th day of January, 2021.




                                             /s/ Thomas T. Cullen
                                             ________________________________
                                             HON. THOMAS T. CULLEN
                                             UNITED STATES DISTRICT JUDGE
